Citation Nr: 0419349	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 30 percent rating for vertigo 
and tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1987 to January 
1998.


FINDING OF FACT

The veteran's service-connected vertigo and tinnitus are 
manifested by symptoms that approximate both the criteria for 
Meniere's syndrome and separate ratings of 10 percent under 
the criteria for tinnitus and peripheral vestibular 
disorders; giving the veteran the benefit of the doubt, the 
veteran is entitled to restoration of the original 30 percent 
rating under the criteria for Meniere's syndrome.  


CONCLUSION OF LAW

Restoration of a 30 percent rating for vertigo and tinnitus 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.87, Diagnostic Code 6205 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the Department of Veterans Affairs (VA) may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to the issue on 
appeal, since the Board's decision is favorable to the 
veteran, the Board finds that remand for additional notice 
and/or development under the VCAA is not necessary.

The veteran contends that the 30 percent evaluation 
originally assigned for his service-connected vertigo and 
tinnitus should be restored.

The 30 percent rating was assigned for these disorders by a 
June 1998 rating decision, effective from January 1998, by 
analogy to the criteria applicable to Meniere's syndrome.  It 
was noted at this time that April 1998 VA examination 
revealed that the veteran reported he had attacks of vertigo 
at the rate of two times per month, which would last from 20 
minutes to as long as a couple of days.  The last really 
severe attack occurred approximately one year earlier.  
Tinnitus did not reportedly cause any current difficulties.  
The regional office (RO) found such symptoms were most 
consistent with a 30 percent rating under the "old" 
criteria for Meniere's syndrome for mild Meniere's syndrome 
with aural vertigo and deafness.  

Effective June 10, 1999, under Diagnostic Code 6205, 
Meniere's syndrome may be evaluated either under each of its 
components, such as vertigo (which is then rated as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, or under the criteria specifically designated for 
evaluation of Meniere's syndrome, whichever method results in 
a higher overall evaluation, but not in combination for 
evaluations for hearing impairment, tinnitus or vertigo.  
Under the new criteria of Code 6205, a 30 percent rating is 
assigned for Meniere's syndrome with hearing impairment with 
vertigo less than once a month, with or without tinnitus.  

Thereafter, an August 2000 rating decision continued the 30 
percent rating under Diagnostic Code 6205 under the new 
rating criteria.  May 2000 VA examination revealed that the 
veteran complained of intermittent episodes of vertigo 
several times a month, and light-headedness with queasiness 
that would last from several minutes to an hour.  The 
diagnosis was constant tinnitus and light-headedness.  

January 2001 VA ear disease examination revealed that while 
the veteran did not currently report any vertigo, he 
described occasional sensations of light-headedness which 
would last 20 minutes to two hours.  These generally resolved 
with rest and occurred four to five times a month.  The 
examiner's diagnosis included constant tinnitus and status 
post vertigo, etiology unknown in 1990, resolved.  The VA 
examiner noted that the veteran currently had no vertigo but 
did experience sensations of light-headedness, etiology 
unknown, which occurred four to five times a month and lasted 
20 minutes to two hours.  

Based on the results of the January 2001, the RO advised the 
veteran in June 2001 of its intention to close out the 
veteran's 30 percent rating under Diagnostic Code 6205, and 
to instead separately rate his symptoms as peripheral 
vestibular disorder and tinnitus, each to be rated as 10 
percent disabling.  The veteran expressed disagreement with 
the September 2001 rating decision which established the 
separate 10 percent ratings, effective from December 2001, 
and filed a timely appeal.

VA outpatient records from October 2001 indicate that the 
veteran complained of dizzy spells that would require him to 
sit and relax.  The dizziness would begin as light-headedness 
with the veteran "glassy-eyed," and then turn to true 
vertigo, with symptoms lasting from seconds to minutes.

At the veteran's personal hearing in July 2002, the veteran 
testified that he would get attacks of light-headedness which 
occurred two to three times a month, and that these would 
last two to three hours (transcript (T.) at p. 1).  The 
veteran indicated that his symptoms had not changed since his 
discharge from service (T. at p. 5).

VA outpatient records November 2002 indicate that the veteran 
continued to complain of light-headedness, and the assessment 
noted that his vertigo was stable but that he still had 
light-headedness.  In March 2003, it was noted that the 
veteran's complaints included tinnitus and a long history of 
vertigo associated with his fibrous dysplasia.

VA ear disease examination in July 2003 revealed that the 
veteran reported that his vertigo had dissipated, but that he 
still had intermittent queasy or dizzy spells two to three 
times a week which lasted anywhere from 20 minutes to one or 
two hours.  These were described as dizzy queasy episodes as 
opposed to true vertigo, and the diagnosis included constant 
tinnitus, intermittent dizzy episodes several times a week 
and currently no vertigo, the examiner indicating that the 
dizzy episodes remained undiagnosed.  

At the veteran's hearing before the Board in February 2004, 
the veteran testified that during an episode of light-
headedness, he would experience the sensation that he was 
going to fall, and that he had to sit down for 20 minutes to 
an hour for the sensation to go away (T. at p. 4).  If he did 
not sit down, the symptoms would progress to the point where 
"things spin," and he denied that VA examiners had told him 
that he did not have vertigo, maintaining that his dizzy 
spells had never changed (T. at p. 4-5).  


II.  Analysis

The Board has carefully reviewed the evidence of record, and 
first notes that although the January 2001 VA examiner 
concluded that the veteran did not currently have any 
vertigo, he did indicate that the veteran had occasional 
sensations of light-headness of 20 minutes to two hours in 
duration that occurred at the rate of four to five times a 
month, and this essentially continued to be the opinion of 
the same examiner in July 2003, at which time he again 
concluded that there was no vertigo but that the veteran 
continued to suffer from episodes of dizziness.  

However, the Board's review of the record also reveals that 
VA outpatient records from October 2001 indicate that the 
veteran complained of dizzy spells that would require him to 
sit and relax, and that the dizziness would begin as light-
headedness with the veteran "glassy-eyed," and then turn to 
true vertigo, with symptoms lasting from seconds to minutes.  
Moreover, VA outpatient records from November 2002 indicate a 
VA physician's assessment that noted that his vertigo was 
stable but that he still had light-headedness, and that in 
March 2003, another VA physician noted that the veteran's 
complaints included tinnitus and a long history of vertigo 
associated with his fibrous dysplasia.

Thus, the Board finds that instead of finding that the 
veteran does not have vertigo or that his dizziness is of 
unknown etiology, two other recent VA physicians have made an 
assessment that includes vertigo, and simply refer to the 
veteran's light-headedness as a symptom of that disorder.  In 
addition, the veteran has indicated that these symptoms are 
the same symptoms he has suffered from intermittently since 
his discharge from active service, and the Board observes 
that when the veteran's does not immediately sit down at the 
inception of his symptoms, his symptoms will become more 
severe.

Accordingly, giving the veteran the benefit of the doubt, the 
Board will find that there are sufficient diagnoses and 
findings related to vertigo to warrant the continued 
application of Diagnostic Code 6205 since December 2001, and 
that since such application would result in the higher rating 
of 30 percent for the veteran's vertigo and tinnitus, the 
Board finds that the restoration of the 30 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2003) is 
warranted.  

The Board finds that it is unnecessary to address whether the 
veteran is entitled to an even higher rating as both the 
veteran and his representative have indicated that 
restoration of the 30 percent rating would satisfy the claim 
on appeal.


ORDER

Restoration of a 30 percent rating for vertigo and tinnitus 
is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



